Title: Abigail Adams to Abigail Adams Smith, 2 April 1788
From: Adams, Abigail
To: Smith, Abigail Adams


        
          Portsmouth Fountain 2d: April 1788
          Dear Child
        
        April the 2d: and the anniversary of the birth of my dear Grandson whom I am half distracted to see again, with all his pretty, winning pranks. God bless and preserve the dear boy and grant us all, a happy meeting on the other side the great water.
        We left London on Sunday about two o clock, and arrived here on Monday evening, having made a very good exchange of the Bath Hotel for the Fountain. The Bath Hotel is totally changed from what it was when we were there three years ago, even in price, for I think with worse things, it is still more extravagant, but Adieu to that. Just before we set out Col Trumbull brought Mr Smith’s letter written at Bath and the two letters of recall. The day after the fair, be sure, they who past and sent them must think so at the time, but this is the way they always have done business. Your papa wrote a letter to Lord C. and enclosed it, and another to the Baron de Nagal. I do not think it wholly improbable that by the time Mr Smith gets half way home, he may be appointed to Lisbon. Yet I own this is a circumstance I should not rejoice in, it would distress me to have you so far from me, and then the terrors of the climate would still add to my anxiety. But these are mere conjectural evils, of which you Know, I am not very fond, my maxim is rather to enjoy the present, prudently guarding for the future, and thinking with Pope
        
          “What blessings thy free, bounty gives
          Let me not cast away.”
        
        We propose going to the Isle of Wight as soon as the wind changes, while it holds as it is at present, the Ship cannot get down, if Callihan was otherwise ready, which I do not believe he is. Sunday next is the day on which the packet is to sail, I think. I wish to hear from you before I leave this place. There are but two days in the week, that the Post goes, from this place to Falmouth, Tuesdays, and Friday’s. I shall leave orders, here that the letters may be sent to us, should any come after we have past over. I fear we shall not get away this week, if we do in the next, on my own account I should not care, but every day makes it worse for others.
        I hope your throat is quite well, as Mr Smith does not mention it, and my little boys teeth quite through. I dont like the idea that he will quite forget me. We want him here very much to enliven the scene, for it is, you may well suppose solitary enough. Your papa reads Mr Necker’s last publication upon the importance of Religious opinions, which he likes very much, and I amuse myself in perusing a book Mr Dilly sent me as a present, called Mentoria, written by a Mrs Murry who is preceptress, to the Princess Amelia. The Newspapers tell us, that her majesty is like to add another branch to the Royal line.
        Remember me affectionately to Mr Smith and to my dear Billy. Your papa sends you his blessing.
        I am my dear child most affectionately / Yours
        A. Adams
      